DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-46 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/27/2022 is acknowledged.  The traversal is on the ground that there is no burden of search.  This is not found persuasive because burden of search has previously been established.  Applicant elected the species of the antibody comprising SEQ ID NOS: 1, 41, and 81 and 121, 161, and 201 (claim 1, part (i)) corresponding to the antibody comprising a heavy chain variable domain comprising SEQ ID NO: 246 and a light chain variable domain comprising SEQ ID NO: 247 (see claim 2) without traverse.  The elected anti-Tie2 antibody corresponds to antibody clone #3 (see specification paragraphs [0007 and 0098]).
The requirement is still deemed proper and is therefore made FINAL.

It is noted that the instant claims recite a multiplicity of SEQ ID NOS.  MPEP 2434 discusses examination of patent applications claiming large numbers of nucleotide sequences:
Polvnucleotide molecules defined by their nucleic acid sequence (hereinafter “nucleotide sequences’) that encode different proteins are structurally distinct chemical compounds. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.

In 1996, the Director decided sua sponte to partially waive the requirements of 37 CFR 1.141 et seq. and permit a reasonable number of such nucleotide sequences to be claimed in a single application. See Examination of Patent Applications Containing Nucleotide
Sequences, 1192 OG 68 (November 19, 1996).

In 2007, the Director rescinded the waiver. See Examination of Patent Applications
Containing Nucleotide Sequences, 1316 OG 123 (March 27, 2007).

The instant claims include a large number of amino acid sequences. The comments in
MPEP 2434 are applicable to the instant claims. Each claimed antibody is a structurally distinct
chemical compound. Each claimed antibody is presumed to represent an independent and distinct invention based on the current record. There is a recognized burden of search when examining multiple sequences.

	Claims 3, 27, 30-33, and 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 3 (as acknowledged in applicant’s response on page 11) and claim 27 (sequences recited do not correspond to antibody clone #3)) or a nonelected invention (claims 30-33 and 38-44), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement but not the species election in the reply filed on 9/27/2022.

Improper Markush Grouping Rejection
Claims 1-2 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claims 1 and 2 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  The anti-Tie2 antibodies recited in claims 1-2 do not belong to an art recognized class.  Each antibody has a structurally different set of six CDRs responsible for binding to Tie2.  There is no evidence of record that the antibodies bind to the same epitope of Tie2 or have the substantially equivalent properties.  At least for example, see Figures 4 and Figures 6A-B where differences in binding and activity for some of the claimed antibodies are shown.  There is no expectation from the knowledge in the art that each of the antibodies will behave in the same way.  That is, they are not interchangeable or functionally equivalent.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Specification
The substitute specification filed 1/22/2021 has been entered.

The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6) and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 11/19/2020 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

	
Claim Objections
Claims 11 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend upon claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 11 and 14 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-Tie antibody having VH of SEQ ID NO: 246 and the VL of SEQ ID NO: 247, does not reasonably provide enablement for all fragments embraced by the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 2 recites “an amino acid sequence of SEQ ID...”  The language “an amino acid sequence” is interpreted as including subsequences rather than requiring the entirety of the recited sequences.  At least for example, the claim is interpreted to encompass a single amino acid from SEQ ID NO: 246 and a single amino acid from SEQ ID NO: 247.  It is unclear if applicant intended to claim subsequences.  Subsequences that do not contain the CDRs in their proper position within the framework regions would not have been expected to bind Tie2.
The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is confusing in reciting “at least on substitution mutation and naming two possible substitutions at the same position, N297G and N29A.  These mutations cannot occur simultaneously.
Claim 29 is directed to the antibody of claim 10 comprising an amino acid sequence of SEQ ID NO: 284 or an amino acid sequence of SEQ ID NO: 285.  Claim 10 is directed to a bispecific antibody.  Claim 29 is confusing as it is unclear if the bispecific antibody is either the polypeptide of SEQ ID NO: 284 or SEQ ID NO: 285 or if these sequences form only part of the antibody.  In addition, the language “an amino acid sequence” is interpreted as including subsequences rather than the entirety of SEQ ID NOS: 284 or 285.  This is confusing.
SEQ ID NO: 284 contains SEQ ID NO: 246 (and the CDRs of SEQ ID NOS: 1, 41, and 81) at amino acids 568-682 and contains SEQ ID NO: 247 (and the CDRs of SEQ ID NOS: 121, 161, and 201) at amino acids 442-549.  Amino acids 1-441 of SEQ ID NO: 284 appear to correspond to the amino acid sequence for aflibercept fused to a linker.
SEQ ID NO: 285 contains SEQ ID NO: 246 (and the CDRs of SEQ ID NOS: 1, 41, and 81) at amino acids 568-682 and contains SEQ ID NO: 247 (and the CDRs of SEQ ID NOS: 121, 161, and 201) at amino acids 442-549. Amino acids 1-441 of SEQ ID NO: 285 appear to correspond to the amino acid sequence for aflibercept fused to a linker.
The construct of Figure 10B is a homodimer.  The constructs of SEQ ID NOS: 284 and SEQ ID NO: 285 each appear to correspond to the general structure disclosed in Figure 10B for one of the chains.  

	Claim 28 recites heavy chain/light chain pairs but this language does not clearly set forth the nature of the multispecific structures being claimed (see claim 28 as it depends upon claims 1, 18, 19, 20, and 22).  The claim is confusing and internally redundant. 
The SEQ ID NO: 276/277 construct of claim 28 appears to correspond to the heavy and light chains of the general tetravalent structure disclosed in Figure 12A.  From N-terminus to C-terminus SEQ ID NO: 276 comprises SEQ ID NO: 246 (amino acids 1-115, the VH of antibody clone #3) fused to the human IgG1 heavy chain constant domains (amino acids 116-455) fused to a linker fused to SEQ ID NO: 247 (amino acid 456-563, the VL of antibody clone #3) fused to a linker fused to SEQ ID NO: 246 (amino acids 582-696).  From N-terminus to C-terminus SEQ ID NO: 277 comprises SEQ ID NO: 247 (amino acids 1-108) fused to the constant domain of the light chain (amino acids 109-215).  The L234A, L236A, and P329G (EU numbering as in Kabat) mutations required by claim 22 are found at amino acid positions 232-233 and 339, respectively, of SEQ ID NO: 276.  The construct of SEQ ID NO: 286/287 appears to be identical to that of SEQ ID NO: 276/277.  That is, SEQ ID NOS: 276 and 286 are the same sequences and SEQ ID NOS: 277 and 287 are the same sequences.
The SEQ ID NO: 278/279 construct of claim 28 appears to correspond to the heavy and light chains of the general tetravalent structure disclosed in Figure 12B.  From N-terminus to C-terminus SEQ ID NO: 278 comprises SEQ ID NO: 247 (amino acids 1-108) fused to a linker fused to SEQ ID NO: 246 (amino acids 127-241) fused to a linker fused to SEQ ID NO: 246 (amino acids 252-366) fused to the human IgG1 heavy chain constant domains (amino acids 367-696). From N-terminus to C-terminus SEQ ID NO: 279 comprises SEQ ID NO: 247 (amino acids 1-108) fused to the constant domain of the light chain (amino acids 109-215).  The L234A, L236A, and P329G (EU numbering as in Kabat) mutations required by claim 22 are found at amino acid positions 483-484 and 590, respectively, of SEQ ID NO: 278. The construct of SEQ ID NO: 286/287 appears to be identical to that of SEQ ID NO: 278/278.  That is, SEQ ID NOS: 278 and 288 are the same sequences and SEQ ID NOS: 277 and 289 are the same sequences.
The SEQ ID NO: 280/281 construct of claim 28 appears to correspond to the heavy and light chains of the general tetravalent structure disclosed in Figure 12C.  From N-terminus to C-terminus SEQ ID NO: 280 comprises SEQ ID NO: 246 (amino acids 1-115) fused to the human IgG1 heavy chain constant domains (amino acids 116-455) fused to a linker fused to SEQ ID NO: 245 (amino acid 456-563, the VL of antibody clone #2) fused to a linker fused to SEQ ID NO: 244 (amino acids 582-701, the VH of antibody clone #2).  From N-terminus to C-terminus SEQ ID NO: 281 comprises SEQ ID NO: 247 (amino acids 1-108) fused to the constant domain of the light chain (amino acids 109-215).  The L234A, L236A, and P329G (EU numbering as in Kabat) mutations required by claim 22 are found at amino acid positions 232-233 and 339, respectively, of SEQ ID NO: 280.
The SEQ ID NO: 282/283 construct of claim 28 appears to correspond to the heavy and light chains of the general tetravalent structure disclosed in Figure 10A.  From N-terminus to C-terminus SEQ ID NO: 282 comprises SEQ ID NO: 246 (amino acids 1-115) fused to the human IgG1 heavy chain constant domains (amino acids 116-455) fused to a linker fused to an anti-VEGF VL (amino acids 456-563, corresponding to amino acids 1-107 of SEQ ID NO: 40 in U.S. Patent No: 7,811,785; see Figure 29 for B20-4.1) fused to a linker fused to an anti-VEGF VH (amino acids 581-701, corresponding to amino acids 1-121 of SEQ ID NO: 41 in U.S. Patent No: 7,811,785; see Figure 29 for B20-4.1).  From N-terminus to C-terminus SEQ ID NO: 283 comprises SEQ ID NO: 247 (amino acids 1-108) fused to the constant domain of the light chain (amino acids 109-215). The L234A, L236A, and P329G (EU numbering as in Kabat) mutations required by claim 22 are found at amino acid positions 232-233 and 339, respectively, of SEQ ID NO: 282.
While the sequence listing “other information” section of SEQ ID NOS: 286-289 references ranibizumab, none of these sequences appear to contain sequences corresponding to ranibizumab.  See paragraph [0106]; SEQ ID NOS: 2 and 4; and claims of Shandilya et al. (U.S. Patent No. 2016/0289314). 
Applicant is requested to confirm the structure identification for the sequences in claims 28 and 29 above as the specification does not appear to delineate the different antibody subsequences contained within the larger fusion proteins.  In particular, the anti-VEGF sequences of Fuh et al. (U.S. Patent No. 7,811,785) discussed above are not disclosed or identified in the specification.  In addition, applicant is requested to identify all of the Fc mutations in the sequences of claim 28 (see dependency upon claims 18, 19, 20, and 22) as the specification does not appear to identify them.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-6 depend upon claim 1.  Claim 4 recites that the antibody is an allosteric activator of Tie2.  Claim 5 recites that the antibody is a nonligand competitive binder of Tie2.  Claim 6 recites that the antibody is cross-reactive against human, mouse, rat, rabbit and monkey Tie2.  Antibody clone #3 (having the elected CDRs of SEQ ID NOS: 1, 41, and 81 and 121, 161, and 201 (claim 1, part (i)) is disclosed as being an antibody having these properties.  (See at least Examples 6-8, Figures 6A-B, and Tables 1-2.)  The specification disclosure implies that any antibody having these CDRs would have these properties.  As such, claims 4-6 fail to further limit the subject matter of claim 1.  Applicant is advised that if some antibodies having these CDRs do not have the properties recited in claims 4-6, then applicant has failed to adequately describe those antibodies within claim 1, part (i), that have the properties and distinguish them from those antibodies within claim 1, part (i), that do not.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 34-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 34-36 require nothing more than the antibody of claim 1.  As such, they fail to further limit the subject matter of claim 1.  The preamble recitations of “immunoconjugate,” “fusion polypeptide,” and “pharmaceutical composition” are not interpreted as requiring particular structural limitations to the claims.  It is suggested that claim 34 be reformatted to recite: “The antibody of claim 1 conjugated to...”  It is suggested that claim 35 be reformatted to recite: “The antibody of claim 1 fused to…”  Applicant is cautioned against introducing new matter with respect to the identity of the conjugation or fusion partner.  It is suggested that claim 36 be reformatted to recite: “A pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier.”    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claims 7-10, 12-13, 15-19, 21-26, and 37 are objected to as being dependent upon a rejected base claim.
The prior art does not disclose an anti-Tie2 antibody having an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 corresponding to SEQ ID NOS: 1, 41, 81, 121, 161, and 201, respectively, or having a heavy chain variable domain comprising SEQ ID NO: 246 and a light chain variable domain comprising SEQ ID NO: 247. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa